DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Receipt of Applicant’s remarks and Terminal Disclaimer filed on August 31, 2022 is acknowledged. Claims 1-3, 5-13, and 15-18 are pending in this application. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1-3, 5-13, and 15-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10, 905,119 has been withdrawn in view of the filing of the terminal disclaimer.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Peterson et al. (WO 00/072850) in view of Ruegg et al. (US 3,418,355). However, the prior art does not disclose the combination of compounds of formula (i) and formula (ii), in a ratio of 2:1 as recited in the amended claims.  The Kemp declaration filed on June 10, 2020 in the parent application of 16/098,504 shows a synergistic relationship between the compounds in the claimed ratio. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S MERCIER/           Primary Examiner, Art Unit 1615